539 S.W.2d 60 (1976)
Pamela Jean PATTISON, Petitioner,
v.
Kelly SPRATLAN, Respondent.
No. B-6014.
Supreme Court of Texas.
July 7, 1976.
Rehearing Denied July 21, 1976.
*61 Jerry Mack Hyde, Tyler, for petitioner.
Curtis L. Owen, Dist. Atty., A. D. Clark, III, and George Conner, III, Asst. Dist. Attys., Tyler, for respondent.
PER CURIAM.
This was a suit filed by Kelly Spratlan, Supervisor of Welfare of Smith County against Pamela Jean Pattison to terminate the parent-child relationship between Pattison and her three children. The trial court has terminated the parent-child relationship under Article 15.02(1)(k) and (2) of the Family Code. The Court of Civil Appeals has affirmed and assessed all costs against Pattison. 535 S.W.2d 48. An affidavit of inability to pay costs on appeal was filed by Pattison in the trial court. Since no contest was filed to this affidavit under Rule 355(e), Texas Rules of Civil Procedure, the allegations in it are taken as true and the Court of Civil Appeals erred in assessing appeals costs against Pattison. Pursuant to Rule 483, Texas Rules of Civil Procedure, the application for writ of error is granted and, without hearing argument, the judgment of the Court of Civil Appeals is modified so as to strike out any assessment of appeals costs against Pattison. Otherwise, the judgment is affirmed as modified.